DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/21 has been entered. Claims 25-44 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/25/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 26, 28, 30-37, 39-40, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0270656), herein referred to as Samec, in view of Tse et al. (US 2015/0109574), herein referred to as Tse.
Regarding claim 25, Samec discloses a spectacle lens comprising a display wherein said display projects images at the periphery of the retina in order to decrease progression of myopia (e.g. [0013] a head-mounted display system; [0053] a light source configured to project light into the eye of the person to form an image in the eye, the image being modified by a wavefront correction based on an optical prescription for the eye; [01115] wherein the wearable device is configured to selectively project pixels of an image to healthy cells at the periphery of the retina; [1882] Such comparisons can be useful to track the progression of certain diseases of the eye over time; [1478]  a negative power spherical 
Samec discloses the claimed invention except for wherein said display projects images that are defocused at the periphery of the retina while maintaining central vision by providing clear viewing of the real world over a field of view. Tse teaches that it is known to use wherein said display projects images that are defocused at the periphery of the retina while maintaining central vision by providing clear viewing of the real world over a field of view as set forth in Fig. 1A, 2A (e.g. defocusing zone 23 and central correcting zone 22), [0034]-[0037] (e.g. a system for retarding the progression of myopia in a human eye, the system comprising: a concentric annular multi-zone refractive lens including: at least one correcting zone of optical power for correcting refractive error (clear viewing of real world), and at least one defocusing zone for projecting at least one non-homogenous defocused image in front of at least a part of retina to inhibit myopic eye growth, the at least one defocusing zone having at least one less negative power) to inhibit myopic eye growth. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Samec, with wherein said display projects images that are defocused at the periphery of the retina while maintaining central vision by providing clear viewing of the real world over a field of view as taught by Tse, since such a modification would provide the predictable results of inhibiting myopic eye growth.
Regarding claim 26, the modified Samec discloses wherein said display comprises a near eye display (e.g. [0007] augmented reality display attached to the frame (near eye display)).
Regarding claim 28, the modified Samec discloses wherein the field of view is in the range +/-2.0 degrees to +/-15 degrees (e.g. [1728] the light source, camera 24, and or light collected from a common point such as a wave guide or light guide, may be aligned generally along the normal line of sight (i.e., within a maximum angle such as +/-5 or +/-10 degrees of the normal line of sight)).
Regarding claim 30, the modified Samec discloses wherein said display transmits over 80% of light incident on it over a field of view not less than +/- 5 degrees laterally and +/-7 degrees vertically (e.g. [0621] the illumination beam from said optical source is incident (all light implied to be transmitted) on the location on the surface of the eye at an angle between about +/-10 -degrees and about +/-90 -degrees with respect to the normal to the surface of the eye at the location (more than +/- 5 and 7)).
Regarding claim 31, the modified Samec discloses the claimed invention but does not disclose expressly wherein said image has information or content in the spatial frequency range of 1 cycle per degree to 60 cycles per degree. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Samec with wherein said image has information or content in the spatial frequency range of 1 cycle per degree to 60 cycles per degree, because Applicant has not disclosed wherein said image has information or content in the spatial frequency range of 1 cycle per degree to 60 cycles per degree provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with utilizing images differing in spatial frequency as taught by Samec, because it is used to diagnose various sensitivity losses due to macular deficiencies, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Samec (e.g. [2088] Images of the wearer's retina may be used in addition to the results of the testing described above to improve the reliability of macular deficiency diagnosis). Therefore, it would have been an obvious matter of design choice to modify Samec to obtain the invention as prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 32, the modified Samec discloses the claimed invention but does not disclose expressly wherein said image comprises a contrast within a range from 99.9% to 2.5%. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Samec with wherein said image comprises a contrast within a range from 99.9% to 2.5%, because Applicant has not disclosed that ---wherein said image comprises a contrast within a range from 99.9% to 2.5% provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with utilizing images differing in contrast as taught by Samec, because it is used to diagnose various sensitivity losses due to macular deficiencies, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Samec (e.g. [2088]). Therefore, it would have been an obvious matter of design choice to modify Samec to obtain the invention as specified in the claims. Additionally, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, the modified Samec discloses the claimed invention but does not disclose expressly wherein said display projects the images with an eccentricity with respect to a fovea within a range from 5, degrees to 40 degrees. It would have been an obvious matter of design choice to a person prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 34, the modified Samec discloses the claimed invention but does not disclose expressly where wherein said one or more images comprises a brightness within a range 1 to 1000 Trolands. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Samec with wherein said one or more images comprises a brightness within a range 1 to 1000 Trolands, because Applicant has not disclosed that ---wherein said one or more images comprises a brightness within a range 1 to 1000 Trolands provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with adjusting brightness and contrast as taught prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 35, the modified Samec discloses wherein the images are corrected for a refractive error of the eye (e.g. [0297] at least one light source and wearable optics configured to project light into the eye of the person to form an image in the eye, said at least one light source and wearable optics configured to provide refractive correction for higher order refractive errors).
Regarding claim 36, the modified Samec discloses projection optics coupled to the display to project the images anterior to the retina, the projection optics arranged to project the images myopically defocused with respect to a retinal surface, (e.g. [0654] an optical source configured to project an illumination beam of light into the eye of the wearer to illuminate an anterior or posterior portion of the eye; Fig. 2 and [1707] image projected through the lens 46 (anterior to the surface of the retina 54) onto the retina; and [1970] user 2660 can be made to focus on targets at different depths by projecting the beam 2638 from different depth planes (such as anterior to the surface of the retina)); [1713]).
Regarding claim 36, the modified Samec discloses the claimed invention but does not disclose expressly wherein an amount of said defocus is within a range from 2.0D to 7.0D. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Samec with wherein an amount of said defocus is within a range from 2.0D to 7.0D, because prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 37, the modified Samec discloses projection optics coupled to the display to project the images anterior to the retina and the projection optics comprising one or more of a mirror, a lens, or a lightguide (e.g. [1315] a plurality of lenses having optical power to project images from different depth planes; [1444] display lens (106) may comprise one or more transparent mirrors positioned by the housing (108) in front of the user's eyes (20) and configured to bounce projected light (38) into the eyes (20)).
Regarding claim 39, the modified Samec discloses wherein the display generates polychromatic illumination (e.g. [1450] the light emitting module (27) may comprise a light source, which may include a light emitter emitting polychromatic polarized light).
Regarding claim 40, the modified Samec discloses wherein the image has a depth of focus no more than 2.5 diopters (e.g. [1504] waveguides may be configured to represent focal planes closer than infinity at a range of diopters; and [1713]).
Regarding claim 42, the modified Samec discloses wherein the projection optics comprises image forming optics optically coupled to said display to project the images anterior to the surface of the retina (e.g. Fig. 2 and [1707] image projected through the lens 46 (anterior to the surface of the retina 54) onto the retina; and [1970] user 2660 can be made to focus on targets at different depths by projecting the beam 2638 from different depth planes (such as anterior to the surface of the retina)), and said projection optic comprises an image forming optic to create an image anterior to an outer portion of the retina with eccentricity no more than 30 degrees and a depth of focus of no more than 1.0D (e.g. [0654]; [1713] a subjective element of the eye examination can include projecting an image and then projecting the image with a diopter change (e.g., .+-.0.01 D, .+-.0.1 D, .+-.0.125 D, .+-.0.25 D, .+-.0.5 D, .+-.1.0 D, or a substantially continuous change in diopter power such as through an adaptable optics element, etc.); [2097] a direction and degree of eccentric fixation may be determined through the above process; [1515] monitor whether the image is focused on the fovea of the retina or changes position).
Regarding claim 44, the modified Samec discloses wherein the display comprises an array of micro-LEDs or OLEDs (e.g. [1463] other light sources (e.g., OLED, DLP, LCD, etc.) may be similarly used).
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samec in view of Tse, as applied above, in further view of Freeman et al. (US 2018/0249151), herein referred to as Freeman.
Regarding claim 27, the modified Samec discloses the claimed invention (e.g. a micro-optic array - [1581] augmented reality device can include micro-optics...the augmented reality device includes an array of micro-mirrors) except for wherein said display comprises a micro-display and a micro-optic 
Regarding claim 29, the modified Samec discloses the claimed invention but does not disclose expressly wherein said display projects images of light sources of said micro-display that are myopically defocused by an amount within a range from 2.0D to 7.OD. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Samec with wherein said display projects images of light sources of said micro-display that are myopically defocused by an amount within a range from 2.0D to 7.OD, because Applicant has not disclosed that wherein said display projects images of light sources of said micro-display that are myopically defocused by an amount within a range from 2.0D to 7.OD provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with continuously changing in diopter power as taught by Samec, because it determines if the change in diopter results in a change in visual quality for the wearer, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Samec (e.g. [1713] a subjective element of the eye examination can include projecting an image and then projecting the image with a diopter change (e.g., .+-.0.01 D, .+-.0.1 D, .+-.0.125 D, .+-.0.25 D, .+-.0.5 D, .+-.1.0 D, or a substantially continuous change in diopter power such as through an adaptable optics element, etc.)). Therefore, it would have been an obvious matter of design choice to modify Samec to obtain the invention as specified in the claims. Additionally, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16   In re Aller, 105 USPQ 233.
Claims 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Samec in view of Tse, as applied above, in further view of Evans et al. (US 2013/0201081), herein referred to as Evans.
Regarding claim 38, the modified Samec discloses the claimed invention except for wherein the projection optics comprises a mirror assembly that collimates light emitted by a corresponding display and directs a resulting light beam into the pupil of the eye, wherein said light beam is focused to form the peripheral image in front of the retina. Evans teaches that it is known to use wherein the projection optics comprises a mirror assembly that collimates light emitted by a corresponding display and directs a resulting light beam into the pupil of the eye, wherein said light beam is focused to form the peripheral image in front of the retina as set forth in Fig. 6 and [0069] (e.g. The mirrors of the modulator 46 may correspond to a plurality of object points (e.g., pixels) and the output optical system (i.e., objective lens 86) outputs collimated light beams in parallel which correspond to these object points towards the observer's eye...forms the image from the modulator 46 directly upon the retina of the observer's eye) and [0038] (e.g. Light modulator 46 is arranged to receive the collimated light 52 (e.g. focused light beam) and to selectively reflect the light in different directions to form images upon the retina of the observer's eye…the viewer will perceive a peripheral vision experience similar to natural vision in this presently-described embodiment – analogous to viewing peripheral images upon the retina) to align the light in a specific direction. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Samec, with wherein the projection optics comprises a mirror assembly that collimates light emitted by a corresponding display and directs a resulting light beam into the pupil of the eye, wherein said light beam is focused to 
Regarding claim 43, the modified Samec discloses creating the image anterior to an outer portion of the retina (e.g. e.g. Fig. 2 and [1707] image projected through the lens 46 (anterior to the surface of the retina 54) onto the retina; and [1970] user 2660 can be made to focus on targets at different depths by projecting the beam 2638 from different depth planes (such as anterior to the surface of the retina))with an eccentricity no more than 30 degrees, wherein a modulation transfer function of said image decreases by a minimum of 0.1 units for a defocus of 1.0D (e.g. [1713], [1515] and [2097]).
Samec discloses the claimed invention except for wherein the image forming optic comprises a collimating optic configured to form the image anterior to the retina. Evans teaches that it is known to use wherein the image forming optic comprises a collimating optic configured to form the image anterior to the retina as set forth in Fig. 6, [0069] and [0038] to align the light in a specific direction.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Samec, with wherein the image forming optic comprises a collimating optic configured to form the image anterior to the retina as taught by Evans, since such a modification would provide the predictable results aligning the light in a specific direction.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Samec in view of Tse, as applied above, in further view of Newell et al. (US 9829710), herein referred to as Newell.
Regarding claim 41, the modified Samec discloses the claimed invention except for wherein the display illuminates the pupil with an illuminance within a range from about 100 cd/m2 to 50,000 cd/m2. Newell teaches that it is known to use wherein the display illuminates the pupil with an illuminance within a range from about 100 cd/m2 to 50,000 cd/m2 as set forth in Col 13 lines 15-16 (e.g. 500-10000 candela per meter squared illumination levels) to reduce motion blur. It would have been obvious .
Response to Arguments
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
In response to Applicant’s amendments, Examiner directs Applicants to Tse (e.g. Fig. 1A, 2A defocusing zone 23 and central correcting zone 22; and [0034]-[0037] a system for retarding the progression of myopia in a human eye, the system comprising: a concentric annular multi-zone refractive lens including: at least one correcting zone of optical power for correcting refractive error (clear viewing of real world), and at least one defocusing zone for projecting at least one non-homogenous defocused image in front of at least a part of retina to inhibit myopic eye growth, the at least one defocusing zone having at least one less negative power) motivating the modification by inhibiting myopic eye growth, thereby reading on the claim.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 25-44 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE E BANIS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792